Exhibit 10.11

 

First Amendment

To

EMPLOYMENT AGREEMENT

 

This First Amendment to the Employment Agreement (“Amendment”) is entered into
between Intellisync Corporation (formerly known as Pumatech, Inc.)
(“Intellisync.) and Woodson Hobbs (“Hobbs”), and amends the Employment Agreement
by and between Intellisync and Hobbs dated June 14, 2002 (the “Agreement”).  The
Effective Date of this Amendment is August 24, 2005 (“Amendment Effective
Date”).

 

In consideration of the promises and the mutual covenants hereinafter contained
and other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties agree as follows:

 


1.             THE PARTIES AGREE TO DELETE THE DEFINITION OF “SEVERANCE PERIOD”
AS DESCRIBED IN THE AGREEMENT, AND REPLACE IT WITH THE FOLLOWING MODIFIED
DEFINITION:


 


“’SEVERANCE PERIOD’ MEANS THE SIX MONTH PERIOD FOLLOWING AN INVOLUNTARY
TERMINATION,  TERMINATION FOR DEATH OR DISABILITY, AS WELL AS TERMINATION DURING
THE CHANGE OF CONTROL PERIOD.”

 

2.             Hobbs agrees that prior to receiving the Severance Benefits
described in Section 6 of the Agreement, as well as the increased severance
payments to cover Hobbs’ Excise Tax as described in Section 18 of the Agreement,
that he will first sign a comprehensive release of claims in favor of the
Company or the Company’s successor, substantially in the form attached hereto as
Schedule 1.

 

3.             Except as amended hereby, the remaining terms and conditions of
the Agreement will remain unmodified and in full force and effect in accordance
with its terms.

 

4.             Capitalized terms used in this Amendment and not defined herein
shall have the meanings given to them or referenced in the Agreement.

 

5.             This Amendment may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.  This Amendment may be duly executed and delivered by a party by
execution and facsimile delivery of the signature page of a counterpart to the
other party, provided that, if delivery is made by facsimile, the executing
party shall promptly deliver a complete counterpart that it has executed to the
other party.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Intellisync and Hobbs have caused this Amendment to be
executed, effective as of the date first set forth above.

 

INTELLISYNC CORPORATION

Woodson Hobbs, an individual

 

 

By:

        s/ KEITH KITCHEN

 

By:

     /s/ WOODSON HOBBS

 

 

 

 

 

 

 

Name:

       Keith Kitchen

 

Name:

    Woodson Hobbs

 

 

 

 

 

 

 

Title:

  CAO

 

Date:

    10/11/05

 

 

 

 

 

 

 

Date:

     October 11, 2005

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Release Agreement

 

This Release Agreement (the “Agreement”), dated as of             ,  is entered
into by and between Woodson Hobbs (“Executive”) and Intellisync Corporation (the
“Company”).

 

Whereas, Executive and the Company entered into that certain Employment
Agreement, as amended, dated June 14, 2002 (the “Employment Agreement”);

 

Whereas, pursuant to the Employment Agreement, Executive is entitled to certain
salary and benefits continuation payments if his employment is terminated other
than for “Cause” (as defined in the Employment Agreement) and he first provides
a comprehensive release of claims to the Company;

 

Whereas, Executive and the Company desire to implement the salary and benefits
continuation payments contemplated by the Employment Agreement by entering into
this Agreement;

 

THEREFORE, for good and valid consideration the sufficiency of which Executive
and the Company hereby acknowledge, Executive and the Company hereby agree as
follows:

 

1.     Executive hereby releases the Company and its shareholders, officers,
directors, employees, and legal successors (collectively, the “Releasees”), from
any and all claims, liabilities, demands and causes of action, whether known or
unknown, which Executive has, may have or claim to have against any of the
Releasees as of the date Executive executes this Agreement, including but not
limited to all claims, liabilities, demands and causes of action which relate to
or arise out of Executive’s employment with the Company or the termination of
Executive’s employment with the Company.

 

2.     Executive hereby agrees not to file any lawsuit or other action to assert
such claims, which include, but are not limited to, any claims of wrongful
termination, breach of contract, fraud, infliction or emotional distress or any
claims of age, race, sex, disability, national origin or other discrimination or
harassment under federal, state or local laws prohibiting such discrimination or
harassment.

 

2.     Executive has read Section 1542 of the Civil Code of the State of
California, which states in its entirety:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

Executive hereby waives any right or benefit he has under Section 1542 or any
similar law of any other jurisdiction, including New Hampshire, to the full
extent that he may lawfully waive such rights with respect to his release of
claims.  Executive acknowledges that he is releasing all known and unknown
claims by signing this document.

 

3.     Executive specifically agrees that this Agreement releases any claims he
might under the Age Discrimination in Employment Act (“ADEA”), and that he
specifically agrees not to file any lawsuit or other action to assert such a
claim.

 

4.     Executive has carefully read and fully understands this Agreement and the
release contained herein and has not relied on any statement, written or oral,
which is not set forth in this document.

 

--------------------------------------------------------------------------------


 

5.     Executive will be provided up to 21 days from the date this Agreement is
presented to him to accept the terms of this Agreement, although he may accept
it at any time within those 21 days.  Executive is advised, if he wishes, to
consult with an attorney regarding this Agreement.  The Company agrees that
Executive’s ADEA release of claims does not apply to any rights or claims that
may arise under the ADEA after the Effective Date (as hereinafter defined) of
this Agreement.

 

6.     Executive may accept this Agreement by dating and signing it and
returning it to the attention of the Chief Financial Officer at Company.  Once
Executive does so, he will still have an additional 7 days in which to revoke
his acceptance by sending to Company, to the attention of the Chief Executive
Officer,  via fax at (408) 321-3893, and also by first class mail, a written
statement of revocation.  If Executive does not revoke, the eighth day after the
date of his acceptance will be the “Effective Date” of this Agreement.

 

 

Date:

 

 

 

 

 

 

 

 

 

Woodson Hobbs

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

INTELLISYNC CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------